DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol et al. (US 5,179,608, hereinafter “Ziebol”) in view of Luther et al. (US 2005/0069264 A1, hereinafter “Luther”)
Regarding claim 1, Ziebol discloses a fiber optic connector, comprising: a connector assembly (10) comprising a ferrule (30) and a resilient member (66) for biasing the ferrule forward; 
a connector sleeve (12) assembly comprising a housing (18) with one or more features configured for attaching to the connector assembly and passageway (20) between a first end (left of 20) and a second end (22) and a ferrule sleeve (26), wherein the ferrule is at least partially disposed in the ferrule sleeve when assembled (Claim 6); and 
a balancing resilient member (64, 44) for biasing the connector sleeve assembly to a forward position (Col. 5, lines 18-25).

    PNG
    media_image1.png
    390
    658
    media_image1.png
    Greyscale


However, Ziebol does not teach the balancing resilient member comprising a predetermined resilient force that is 5 Newton or greater.
Luther teaches a fiber optic connector for applying axial biasing force to multifiber ferrule.  The connector has balancing resilient member (spring seat 60 and coil spring 70) for biasing the connector sleeve assembly to a forward position (Para [0037-0038]).  The compressive force of the coil spring is in the range of about 9-11 Newtons (Para [0038]).  Luther further teaches the compressive force of the coil spring can vary depending on the type of fiber optic connector and multifiber ferrule.  It would have been obvious to one having ordinary skill in the art to recognize the selecting the resilient member comprising a predetermined resilient force that is 5 Newton or greater to maintain the biasing force to in the forward position is design specific to the type of connector and multifiber ferrule.
Regarding claim 4, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, wherein the connector sleeve assembly comprises a latch (Ziebol: 200 in Fig. 3), and the balancing resilient member biases the connector sleeve assembly forward with the latch engaging the connector assembly when assembled.
Regarding claim 5, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, wherein a portion of the balancing resilient member (64) is disposed radially outward of the connector assembly
Regarding claim 6, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, wherein the housing (18) of the connector sleeve assembly (12) comprises a first portion (opening for the ferrule holder to enter the passageway 20) and a second portion (the opposite end of the opening).
Regarding claim 7, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, wherein the fiber optic connector further comprising a stop for the connector sleeve assembly.  
The ferrule holder (34) end face (34a) butts against the opposing surface (210) which functions as a stop for the connector sleeve assembly.
Regarding claim 8, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, wherein the fiber optic connector comprising a portion of the balancing resilient member contacts a portion of the connector sleeve assembly (at protrusion member 54).
Regarding claim 9, Ziebol in view of Luther teach the invention of claim 1 in Ziebol Fig. 3, the connector assembly comprises a ferrule holder (34) and the resilient member (66) of the connector assembly biases the ferrule holder and the ferrule forward when assembled (Ziebol: Col. 5, lines 18-38).

Claims 2-3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol in view of Luther as applied to claim 1 above, and further in view of Gilliland et al. (US 6,350,063 B1, hereinafter “Gilliland”).
Ziebol in view of Luther teach the invention of claim 1, however, Ziebol in view of Luther do not explicitly teach the ferrule diameter.
Gilliland teaches SC connector are produced with ferrules having a diameter of 2.5 mm. and LC connectors are produced with ferrules having 1.25 mm (Col. 6, lines 44-54).  It would have been obvious to one having ordinary skill in the art to recognize the ferrule diameter size is correlated to the type of connector used in a connector assembly.  One would be motivated use SC or LC connector depending on design specific parameter such as small form factor applications.

	Claims 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebol in view of Luther as applied to claim 1 above, and in further view of Barnette, JR. et al. (US 2014/0064671 A1, hereinafter “Barnette”).
	Regarding claim 10, Ziebol in view of Luther teach the invention of claim 1, however, Ziebol in view of Luther do not teach the fiber optic connector further comprising a female coupling housing comprising an opening for receiving a complimentary connector.
	Barnette teaches the details of a female coupling housing assembly comprising an opening (132) for receiving a complimentary connector (150) with an SC connector assembly (52) therein (Para [0033]-[0038] and Figs. 4-5).	
	It would have been obvious to one having ordinary skill in the art to recognize the female coupling housing assembly shown in Barnette Fig. 4 would be adaptable to the housing of the connector to Ziebol in view of Luther since the female coupling housing assembly is a molded structure that can be modified to fit over the existing standard connector.  One would be motivated to provide a female connector assembly for easy connection and disconnection of services at the Network Access Point (NAP) (Barnette: Para [0029]-[0032]).
	Regarding claims 12-18, Ziebol in view of Luther do not teach the invention as recited in claims 12-18.
Barnette teaches a preconnectorized cable (40’) having a boot (66), a crimp band (54).  The cable is connected to a fiber optic SC connector (52).  The cable further comprises tensile yarns for providing strength, hence, “strength members” (Para [0046]).  The yarns (45) are attached between an outer barrel of the body and a crimp band (55) disposed between a first shell and a second shell of the body (55a).  A crimp band (54) can be used for securing the first and second shells (55a) (Para [0051]).  The cable has an optical fiber having a buffer layer that enters the body and enters the connector assembly (Para [0052]).

    PNG
    media_image2.png
    551
    699
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to recognize the connecting mechanisms for attaching the cable to the connector as taught by Barnette would be modifiable to the connector of Ziebol in view of Luther.  The modification would be at the rear end of Ziebol in view of Luther connector (pigtail).  One would be motivated to attach the cable 
as taught by Barnette such that the connector can be attached to various style of cables (i.e., flat                  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,009,667.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “one or more latch arms”, as recited in claim 19, is/are not structurally or functionally different from the “latch” of claim 5 recited in the patent.  Regarding claim 25, the method claim 44 of Patent ‘667 teach the broad scope as recited in method claim 25.

Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 11,009,667 in view of Barnette. 
Regarding claim 20, claims 1, 5, 6, and 11 of Patent ‘667 teach the invention of claim 20, but do not teach a female coupling housing comprising an opening for receiving a complimentary connector.  Patent ‘667 also does not teach the fiber optic connector assembly further comprising an orientation rail.
Claims 21-23 correspond claims 2-4 of Patent ‘667, respectively.
Regarding claim 24, Barnette teaches the details of a female coupling housing assembly comprising an opening (132) for receiving a complimentary connector (150) with an SC connector assembly (52) therein (Para [0033]-[0038] and Figs. 4-5).  Barnette further teaches complementary protrusion or groove in the shell having configurations which accepts the keyed crimp body.  Barnette teaches the keyed configuration and complementary protrusion or groove is to correctly assembly the connector assembly having the correct orientation (Para [0036]).	
	It would have been obvious to one having ordinary skill in the art to recognize passive alignment features for guiding the assembly and correct orientation, as taught by Barnette.  The motivation would be to simplify the assembly of the fiber optic connector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883